Name: Commission Regulation (EEC) No 1444/84 of 25 May 1984 re-establishing the levying of customs duties on certain yarn of man-made fibres (continuous), products of category 41 (code 0410), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 26. 5 . 84 Official Journal of the European Communities No L 140/5 COMMISSION REGULATION (EEC) No 1444/84 of 25 May 1984 re-establishing the levying of customs duties on certain yarn of man-made fibres (continuous), products of category 41 (code 0410), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply Whereas, in respect of certain yarn of man-made fibres (continuous), products of category 41 (code 0410), the relevant ceiling amounts to nine tonnes ; whereas on 23 May 1984 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3570/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 29 May 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3570/83, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Code Category CCT heading No NIMEXE code ( 1984) Description ( 1 ) (2) (3) (4) 0410 41 ex 5 1 .0 1 A 51.01-01 , 02, 03, 04, 08, 09, 10, 12, 20 , 22, 24, 27, 29 , 30 , 41 , 42, 43, 44, 46, 48 Yarn of man-made fibres (continu ­ ous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 362, 24 . 12. 1983, p. 92. No L 140/6 Official Journal of the European Communities 26. 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1984. For the Commission Karl-Heinz NARJES Member of the Commission